Exhibit 10.15

 

October 25, 2004

 

Mr. Michael Wu

 

Dear Michael:

 

We are pleased to confirm your promotion to Vice President, Legal and General
Counsel of Teleglobe America Inc. (the “Company”), reporting to Liam Strong, CEO
as of October 11, 2004. The scope for your responsibilities will include
serving, to the extent requested, as an officer or director of any subsidiary of
TIHL, without any additional compensation therefore and shall include such
responsibilities customarily attendant to the position of general counsel with
similarly situated companies.

 

You hereby agree to devote substantially all of your business time and
attention, your best efforts, and skills and ability to promote the interests of
the Company and its affiliates; to carry out your duties in a competent and
professional manner; and generally promote the interests of the Company and its
affiliates. Notwithstanding the foregoing, you may engage in civic or charitable
activities and manage your personal investments, provided that such activities
(individually or collectively) do not materially interfere with the performance
of your duties or responsibilities and provided that you shall not make personal
investments that result in you owning more than 5% of the voting stock of an
entity that competes with the Company or any of its affiliates.

 

Your principal office with respect to your duties for the Company will be
located in Reston, Virginia, subject to necessary travel requirements.

 

The following is a list of your employment conditions:

 

Base Salary: US $225,000 per annum, subject to annual increase as per the
Company’s practices.

 

Incentive Compensation: 50% of base salary at target performance level with a
maximum earnable bonus of 100% of base salary, subject to achievement of stretch
targets as defined by the Company or the applicable affiliate of the Company.

 

Long-Term Incentive: You will be eligible to participate in Teleglobe’s
Long-Term Incentive plan at a level comparable to that of your peer group and
which will also take into consideration your personal performance.

 

Annual leave: Four (4) weeks of vacation per year which cannot be accrued for
more than one year.

 

Termination: If you are terminated by the Company without “cause” (as defined
below), you will be paid twelve (12) months base salary. This payment is in lieu
of any other severance payments you may be entitled to under any other plan or
legislation or law or policy. The treatment of your options will be as defined
under the terms of the Equity Incentive Plans.

 

   Should the Company terminate your employment for “cause” (as defined herein),
then you will not be eligible for any severance payment as set forth above. For
the purposes of this Agreement, “cause” means (i) commission by you of a felony,
(ii) acts of dishonesty by you resulting or intending to result in personal gain
or enrichment at the expense of the Company or any of its affiliates or
subsidiaries, (iii) your material breach of this Agreement, (iv) your
contravention of specific written lawful directions from the Board of Directors
of the Company or the CEO, (v) conduct by you in connection with your duties
hereunder that is fraudulent, unlawful, or demonstrates gross negligence or (vi)
misconduct by you which seriously discredits or damages the Company or any of
its affiliates or subsidiaries. Upon a termination for cause, the treatment of
your options will be as defined under the terms of the Equity Incentive Plans.

 

In addition, upon a termination without cause, you will receive accrued and
unpaid salary and accrued vacation and unpaid reasonable business expenses
incurred by you, in accordance with the policies and procedures of the Company
(the “Company Obligations”). Upon a termination for any reason other than
without cause, other than the applicable treatment of your options, you shall
receive only the Company Obligations.



--------------------------------------------------------------------------------

Confidential Information and Business Ethics: You must agree to comply with the
policies governing business ethics and the protection of confidential
information by signing and returning the appropriate declaration form.

 

Noncompete: Should your employment be terminated by the Company, you will be
bound by noncompete provisions contained in the attached agreement for a period
of twelve (12) months after the date on which you receive your last pay.

 

It is understood that the employment conditions described above may be subject
to change in accordance with the Company’s Human Resources Policies.

 

Please indicate your acceptance of these employment conditions by signing this
document and returning the original copy with the Confidentiality and Noncompete
agreement to Nicole Lemay, Vice President, Human Resources.

 

Michael, we would like to take this opportunity to wish you every success in
your career with us.

 

Sincerely, /s/    LIAM STRONG        

Liam Strong

CEO

 

c.c.: Nicole Lemay

 

I accept the employment conditions described in this letter.

 

Signature:

   /s/    MICHAEL WU            Date:   

October 25, 2004